274 N.W.2d 112 (1978)
In re Application for the Discipline of Stephen George SCHOLLE, an Attorney at Law of the State of Minnesota.
No. 47861.
Supreme Court of Minnesota.
December 5, 1978.
R. Walter Bachman, Jr., Administrative Director on Professional Conduct, Lawyers Professional Responsibility Board, St. Paul, for appellant.
Thomson & Nordby, St. Paul, for respondent.

ORDER
The above-entitled matter having come before the court on the stipulation of Stephen George Scholle, formerly an attorney *113 at law licensed to practice in the State of Minnesota who, on June 13, 1977, following conviction for the crimes of conspiracy to import cocaine and conspiracy to distribute cocaine, was suspended by this court until further order, and the Administrative Director on Professional Conduct;
And it appearing that Stephen George Scholle has appeared before the Lawyers Professional Responsibility Board and entered into a stipulation approved by the Board;
IT IS HEREBY ORDERED AND DIRECTED, that the stipulation is approved:
1. Stephen George Scholle shall be suspended from the practice of law until June 13, 1979, at which date he shall be reinstated in the bar;
2. Stephen George Scholle shall be on supervised probation after his reinstatement until June 13, 1980, subject to such terms and conditions as are acceptable to the Administrative Director;
3. Beginning immediately Stephen George Scholle shall be supervised, in any work of a paralegal nature he may perform, by Mr. R. Bertram Greener, a member of the bar of the State of Minnesota, who has agreed to function in this capacity, who shall examine and oversee such activities and make such reports upon Mr. Scholle as may be requested by the Administrative Director.